Citation Nr: 1604172	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include
posttraumatic stress disorder (PTSD), anxiety disorder, depression, and
agoraphobia.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from January 1990 to January 1995, with additional service in the Army Reserve and California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Chicago, Illinois.  This matter was remanded in September 2014 for further development.  

The issues of whether new and material evidence has been submitted to reopen
claims of entitlement to service connection for hearing loss, tinnitus, a neck
disability, and a traumatic brain injury; and entitlement to increased disability
ratings for bilateral hip disabilities, bilateral shin disabilities, and a pelvic
bone injury were raised by the record in the Veteran's July 2010 substantive
appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they
are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was previously remanded, in part, so that that the Veteran could undergo a VA examination.  The RO scheduled the Veteran for a VA examination to take place in November 20140 but he failed to report or provide good cause for his failure to report. 

The Veteran's representative has requested that the claim be remanded "to allow for a more robust opportunity for [the representative and the RO] to reach this appellant." 

The Board recognizes that the claimed psychiatric disability can itself serve as a barrier to making appointments and otherwise participating in the claims process.  The Board will allow one more opportunity for the Veteran to attend an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination
with an appropriate clinician.  The claims file and a
copy of this remand must be made available to the
examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) The examiner must take a detailed psychiatric
history from the Veteran.  If there is any clinical
or medical basis for corroborating or discounting
the credibility of the history provided by the
Veteran, the examiner must so state, with a
complete explanation in support of such a finding.

b) Although an independent review of the claims
file is required, the Board calls the examiner's
attention to the following:

i) The Veteran's October 1994 report of medical history for separation where he noted excessive worry and nervousness, and the examiner noted increased stress and nervousness.

ii) An April 2005 record from Dr. T. S. noting that the Veteran has had a history of major depression with psychotic features since 1982, prior to service.

iii) A November 2005 record from the Veteran's MEB noting that he had severe recurrent major depression with psychotic features "due to the psychological impacts of the National Guard and Army Reserve."

iv) Diagnostic worksheets from Dr. P. D. noting a diagnosis of PTSD in December 2006 and October 2007.

v) The Veteran's January 2008 statement where he listed his four stressors.

vi) The Veteran's January 2012 statement indicating that his psychiatric disorders were "...from both military and civilian hardships and trauma after and during military life."

c) The examiner must provide a diagnosis for each psychiatric disability found under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  This must include specific findings as to whether the Veteran has current depressive disorder, anxiety disorder, agoraphobia, and PTSD.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

For each diagnosis, the examiner must provide an
opinion as to:

i) Whether it is medically undebatable that the psychiatric disorder preexisted his entry into active military service, a period of ACDUTRA, or a period of INACDUTRA.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."

ii) If it is found as medically undebatable that the psychiatric disorder clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If his psychiatric disorder is not found to have preexisted a period of active service, ACDUTRA, or INACDUTRA, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or was manifest as a psychosis within one year after discharge from service.

d) The examiner must provide a complete rationale for his or her opinion(s), based on, his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




